Citation Nr: 1125709	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  06-03 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

1.  Eligibility for Service-Disabled Veterans Insurance (SDVI) under 38 U.S.C.A. 
§ 1922(a).

2.  Entitlement to service connection for a brain tumor.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to February 1972 and from September 1980 to May 1984.  He had service in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises from a June 2005 decision of the Philadelphia Regional Office and Insurance Center (RO) of the Department of Veterans' Affairs (VA).  Jurisdiction of the claims folder is otherwise with the St. Petersburg, Florida, RO.

Review of the record reveals that the issue of service connection for a brain tumor is raised in view of the service in Vietnam and the subsequent onset of the tumor.  That issue is intertwined with the one certified to the Board.  Both issues require additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A Veteran may be entitled to SDIV insurance under 38 U.S.C.A. § 1922(a) when it is determined that he has a compensable service-connected disability and he applies in writing for such insurance within two years of the date service connection was granted.  38 U.S.C.A. § 1922(a).  

In order to be eligible for SDIV insurance, the Veteran must be in "good health," excepting any service-connected disabilities.  The law requires that VA establish standards of good health to determine if the applicant is, from clinical or other evidence, free from disease, injury, abnormality, infirmity, or residual of disease or injury to a degree that would tend to weaken or impair the normal functions of the mind or body or to shorten life.  38 U.S.C.A. § 1922(a).  The term "good health" means that the applicant is, from clinical or other evidence, free from any condition that would tend to weaken normal physical or mental functions, or shorten life.   38 C.F.R. § 8.0(a).

VA has promulgated Veterans Benefits Manual M29-1, Part V, Insurance Operations Underwriting Procedures (M29-1), which contain guidelines for evaluating applications for the various insurance programs administered by VA. "Good health" is determined by a system of numerical ratings used as a means of classifying or grouping applicants according to their state of health.  Mortality debits for existing impairments are added and credits for favorable features are subtracted.  The total of these numerically expressed debits and credits is the mortality ratio of the risk.  Applications for SDIV insurance will be acceptable if nonservice-connected disabilities do not exceed 300 percent mortality.  See M29-1, Part V, Chapter 1, Advanced Change 1-77, Paragraph 1.12d(1); 38 C.F.R. 
§ 8.0(b).  An application will be rejected if an applicant is totally disabled because of a nonservice- connected disability.  See M29-1, Part V, Chapter 1, Advanced Change 1-77, Paragraph 1.12i.

Here, the Veteran is service-connected for a number of disabilities including PTSD, diabetes, hearing loss, peripheral neuropathy of the lower extremities, chondromalacia patella, left knee disability, hemorrhoids, residuals of circumcision and erectile dysfunction.  He also has been awarded a total disability rating based on individual unemployability (TDIU) and filed a timely claim for SDIV insurance.

In the June 2005 decision, the RO found that the Veteran was not in good health because he had a history of removal of a brain tumor in October 2004.  While this decision was definitely accurate in June 2005 under VA's numerical rating system of non-service connected impairments, the Veteran now essentially asserts that his tumor has been asymptomatic since his recovery from the October 2004 surgery.  

In addition, as noted, the evidence reasonably raises the issue of entitlement to service connection for the brain tumor.  While it was not service connected at the time of the determination made herein, the question is raised of whether the type of tumor found may be in the nature of those for which service connection may be granted under presumptive provisions for Vietnam Service Veterans.  That issue should be resolved prior to the additional adjudication of the Insurance question.  

Moreover, as nearly seven years have passed since the removal of the tumor and since the most current medical evidence of record is from 2005, the Board finds that it is necessary for the RO/AMC to reevaluate whether the Veteran currently meets the "good health standard."  Prior to making this evaluation, the RO should obtain all VA treatment records pertaining to the Veteran from March 2005 to the present.  The RO/AMC should also ask the Veteran to identify any additional sources of treatment or evaluation he has received for his non-service connected disabilities since March 2005 and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  Additionally, if review of this medical evidence indicates that further medical evaluation is necessary in order to determine the Veteran's mortality score, the RO/AMC should arrange for the Veteran to receive an appropriate VA examination to assess the severity of his non-service connected disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all VA treatment records pertaining to the Veteran from March 2005 to the present.  The RO/AMC should also ask the Veteran to identify any additional sources of treatment or evaluation he has received for his non-service disabilities since March 2005 and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  If records cannot be obtained, that should be documented in the claims folder.

2.  The RO/AMC should forward the case to a qualified medical examiner to enter a determination as to the nature of the tumor and whether it is of a type for which presumptive service connection might be granted.  A list of tumors provided in 38 C.F.R. § 3.309 should be provided to the examiner to allow for an opinion as to whether the brain tumor was in the class of any of those listed in the regulation.

3.  The RO/AMC should then adjudicate the issue of entitlement to service connection for a brain tumor.  If the benefit sought is not granted and the appellant disagrees, a statement of the case should be provided to the appellant and his representative and they should be allowed to respond with a substantive appeal.  

4.  Thereafter RO/AMC should then reevaluate the Veteran's non-service connected disabilities to determine whether he currently meets the standard of good health.  In so doing, the RO/AMC should specify any pertinent health credits or debits applicable to the Veteran, to include scores for any impairment from non-service connected disabilities, and should then arrive at a current mortality score.  

4.  The RO/AMC should then readjudicate the SDIV claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


